                Case 3:19-cv-03132-WHO Document 92 Filed 08/10/20 Page 1 of 6



 1   JENNER & BLOCK LLP                                THE BUSINESS LITIGATION GROUP PC
     David R. Singer (Cal. Bar No. 204699)             Marc N. Bernstein (Cal. Bar No. 145837)
 2   dsinger@jenner.com                                mbernstein@blgrp.com
     633 West 5th Street, Suite 3600                   Will B. Fitton (Cal. Bar No. 182818)
 3   Los Angeles, CA 90071                             wfitton@blgrp.com
     Phone:        (213) 239-5100                      150 Spear Street, Suite 800
 4   Facsimile:    (213) 239-5199                      San Francisco, CA 94105
                                                       Phone:         (415) 765-6634
 5   JENNER & BLOCK LLP                                Facsimile:     (415) 283-4804
     Andrew H. Bart (pro hac vice)
 6   abart@jenner.com                                  Attorneys for Plaintiff
     Jacob L. Tracer (pro hac vice)                    UAB “Planner5D” d/b/a Planner 5D
 7   jtracer@jenner.com
     919 Third Avenue, 39th Floor
 8   New York, NY 10022
     Phone:       (212) 891-1600
 9   Facsimile: (212) 891-1699

10   Attorneys for Defendant
     The Trustees of Princeton University
11
     KIRKLAND & ELLIS LLP
12   Dale M. Cendali (Cal. Bar No. 1969070)
     dale.cendali@kirkland.com
13   Johanna Schmitt (pro hac vice)
     johanna.schmitt@kirkland.com
14   Ari E. Lipsitz (pro hac vice)
     ari.lipsitz@kirkland.com
15   601 Lexington Avenue
     New York, NY 10022
16   Phone:          (212) 446-4800
     Facsimile:      (212) 446-4900
17
     Attorneys for Defendants
18   Facebook Inc. and Facebook Technologies, LLC

19
                                      UNITED STATES DISTRICT COURT
20
                                 NORTHERN DISTRICT OF CALIFORNIA
21
                                         SAN FRANCISCO DIVISION
22
     UAB “PLANNER5D” d/b/a PLANNER 5D,              Case Nos. 3:19-cv-03132-WHO & 3:20-cv-2198-WHO
23
                                 Plaintiff,         The Honorable William H. Orrick
24
           v.                                       STIPULATION AND ORDER EXTENDING
25                                                  TIME TO AMEND COPYRIGHT CLAIMS AND
     FACEBOOK INC.; FACEBOOK                        ANSWER TRADE SECRET CLAIMS
26   TECHNOLOGIES, LLC; THE TRUSTEES
                                                    Complaint filed: June 5, 2019
     OF PRINCETON UNIVERSITY; et al.;               First Amended Complaint filed: December 6, 2019
27
                                                    Copyright Complaint filed: March 31, 2020
                                 Defendants.
28


                                               STIPULATION
               Case 3:19-cv-03132-WHO Document 92 Filed 08/10/20 Page 2 of 6



 1
                                              JOINT STIPULATION
 2
              Pursuant to Civil L.R. 6-2 and 7-12, it is hereby stipulated by and among Plaintiff UAB
 3
     “Planner5D” d/b/a Planner 5D (“Plaintiff”), Defendants Facebook Inc. and Facebook Technologies, LLC
 4
     (together, “Facebook”), and Defendant The Trustees of Princeton University (“Princeton,” and together
 5
     with Facebook, “Defendants”), through their respective attorneys, that:
 6
              WHEREAS, Plaintiff filed its Complaint in this action on June 5, 2019, alleging claims of copyright
 7
     infringement (the “Copyright Claims”) and misappropriation of trade secrets (the “Trade Secrets Claims”)
 8
     (ECF No. 1)1;
 9
              WHEREAS, Princeton and Facebook each filed a motion to dismiss the Complaint (ECF Nos. 31
10
     & 33);
11
              WHEREAS, the Court issued an Order on November 21, 2019 granting Defendants’ motions to
12
     dismiss the Trade Secrets Claims with leave to amend and to dismiss the Copyright Claims with leave
13
     either to register the alleged copyrights at issue in the Copyright Claims with the United States Copyright
14
     Office (the “Copyright Office”) or to amend with allegations showing that the alleged works are exempt
15
     from the copyright registration requirement (ECF No. 52);
16
              WHEREAS, Plaintiff filed a First Amended Complaint on December 6, 2019, amending its
17
     pleading with regard to its Trade Secrets Claims (ECF No. 53);
18
              WHEREAS, Plaintiff filed a Notice on December 6, 2019, informing the Court that it intended to
19
     register its alleged copyrights with the Copyright Office before reasserting its Copyright Claims (ECF No.
20
     54);
21
              WHEREAS, Plaintiff instituted a new action on March 31, 2020 (bearing the docket number 3:20-
22
     cv-02198) that reasserted its Copyright Claims (the “Copyright Complaint”) (3:20-cv-02198 ECF No. 1);
23
              WHEREAS, the Court issued an Order on April 8, 2020 consolidating the two actions filed by
24
     Plaintiff (ECF No. 64);
25
              WHEREAS, Princeton and Facebook each filed a motion to dismiss the First Amended Complaint
26

27   1
      Unless otherwise noted, all docket entries refer to the docket for the first action filed by Planner 5D, No.
28   3:19-cv-03132.

                                                             1
                                                       STIPULATION
                                     Case Nos. 3:19-cv-03132-WHO & 3:20-cv-2198-WHO
               Case 3:19-cv-03132-WHO Document 92 Filed 08/10/20 Page 3 of 6



 1
     and the Copyright Complaint (ECF Nos. 68 & 69);
 2
             WHEREAS, the Court issued an Order on July 24, 2020 denying Defendants’ motions to dismiss
 3
     the First Amended Complaint and granting Defendants’ motions to dismiss the Copyright Complaint (ECF
 4
     No. 90). With regard to the Copyright Complaint, the Court dismissed Plaintiff’s infringement claim
 5
     related to its alleged “Object Compilation” with prejudice and otherwise granted Plaintiff 30 days to amend
 6
     its Copyright Claims;
 7
             WHEREAS, pursuant to Rule 12(a)(4)(A) of the Federal Rules of Civil Procedure, Defendants
 8
     must answer the First Amended Complaint on or before August 7, 2020;
 9
             WHEREAS, Plaintiff believes that it requires an additional 30 days to amend its Copyright Claims;
10
              WHEREAS, Plaintiff and Defendants have met and conferred, and agree that this action will
11
     proceed most efficiently if Defendants answer the Trade Secrets Claims at the same time that they respond
12
     to Plaintiff’s amended Copyright Claims;
13
             WHEREAS, Plaintiff and Defendants agree that, subject to the approval of the Court, Plaintiff may
14
     take until September 23, 2020 to amend its Copyright Claims and Defendants may take until October 14,
15
     2020 to respond to any such amendment and to answer the First Amended Complaint; and
16
             WHEREAS, the foregoing schedule will not affect any other scheduling deadline set by the Court
17
     in this action.
18
             NOW, THEREFORE, IT IS STIPULATED AND AGREED THAT, subject to the approval of the
19
     Court, Plaintiff’s time to amend its Copyright Claims shall be reset to September 23, 2020 and Defendants’
20
     time to respond to any such amendment and to answer the First Amended Complaint shall be reset to
21
     October 14, 2020.
22

23

24

25

26

27

28
                                                           2
                                                     STIPULATION
                                   Case Nos. 3:19-cv-03132-WHO & 3:20-cv-2198-WHO
            Case 3:19-cv-03132-WHO Document 92 Filed 08/10/20 Page 4 of 6



 1   Dated: August 7, 2020                      JENNER & BLOCK LLP

 2
                                                By: /s/ Andrew H. Bart
 3                                              ANDREW H. BART (PRO HAC VICE)
 4                                              Attorneys for Defendant
                                                The Trustees of Princeton University
 5

 6   Dated: August 7, 2020                      KIRKLAND & ELLIS LLP

 7
                                                By: /s/ Dale M. Cendali
 8                                              DALE M. CENDALI (CAL. BAR NO. 1969070)
 9
                                                Attorneys for Defendants
10                                              Facebook Inc. and Facebook Technologies, LLC
11
     Dated: August 7, 2020                      THE BUSINESS LITIGATION GROUP PC
12

13                                              By: /s/ Marc N. Bernstein
                                                MARC N. BERNSTEIN (CAL. BAR NO. 145837)
14

15                                              Attorneys for Plaintiff
                                                UAB “Planner5D” d/b/a Planner 5D
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     3
                                               STIPULATION
                             Case Nos. 3:19-cv-03132-WHO & 3:20-cv-2198-WHO
            Case 3:19-cv-03132-WHO Document 92 Filed 08/10/20 Page 5 of 6



 1
                                              ORDER
 2
     PURUSANT TO STIPULATION AND FOR GOOD CAUSE SHOWN, IT IS ORDERED THAT:
 3
           1. The time by which Plaintiff may amend its Copyright Claims shall be reset to September 23,
 4
              2020; and
 5
           2. The time by which Defendants must respond to any amendment of Plaintiff’s Copyright Claims
 6
              and answer the First Amended Complaint shall be reset to October 14, 2020.
 7

 8

 9
           IT IS SO ORDERED.
10
             August 10
     Dated: ______________, 2020                       ____________________________________
11                                                          The Honorable William H. Orrick
                                                             United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               [PROPOSED] ORDER
                                Case Nos. 3:19-cv-03132-WHO & 3:20-cv-2198-WHO
              Case 3:19-cv-03132-WHO Document 92 Filed 08/10/20 Page 6 of 6



 1
                                                ATTESTATION
 2
            I, Andrew H. Bart, am the ECF user whose ID and password are being used to file this Stipulation
 3
     and [Proposed] Order Extending Time to Amend Copyright Claims and Answer Trade Secret Claims. In
 4
     compliance with Local Rule 5-1(i)(3), I hereby attest that concurrence in the filing of this document has
 5
     been obtained from all signatories.
 6

 7   Dated: August 7, 2020                                      By: /s/ Andrew H. Bart_________________
                                                                        Andrew H. Bart (pro hac vice)
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     ATTESTATION
                                   Case Nos. 3:19-cv-03132-WHO & 3:20-cv-2198-WHO
